Citation Nr: 1027731	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  05-25 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for lupus, to include as 
secondary to herbicide exposure.  

2.  Entitlement to an initial increased rating for residuals of a 
stroke, numbness and weakness, right lower extremity, currently 
evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision by the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran testified before the undersigned at a Travel Board 
hearing in August 2007.  A transcript of that hearing is of 
record and associated with the claims folder.  

The case was most recently remanded May 2009 for further 
development.  

In February 2009, the Veteran raised the issues of entitlement to 
service connection for a pancreatic disorder and a total rating 
based upon individual unemployability (TDIU).   More recently, in 
December 2009, the Veteran made claims for entitlement to special 
monthly compensation (SMC) based on a need for the regular aid 
and attendance of another person or by reason of being housebound 
and an increased rating for fecal incontinence.  None of these 
issues have been considered by the RO.  The issues of entitlement 
to service connection for a pancreatic disorder, TDIU, SMC based 
on a need for the regular aid and attendance of another person or 
by reason of being housebound, and an increased rating for fecal 
incontinence are referred to the RO/AMC for further development.  


FINDINGS OF FACT

 1.  Service connection for lupus was denied by rating decision 
of September 2002.  The Veteran was notified of that decision and 
of his appellate rights in a letter of the same month and he did 
not file a timely appeal.

2.  Evidence received subsequent to the September 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claim.  

3.  Residuals of a stroke, numbness and weakness, right lower 
extremity result in moderately severe disablement.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision which denied service 
connection for lupus is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302(b) (2009).  

2.  Evidence submitted subsequent to the September 2002 rating 
decision denying service connection for lupus is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2009).  

3.  The criteria for a 40 percent, but no greater, rating for 
residuals of a stroke, numbness and weakness, right lower 
extremity have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.124a, 
DC 8520 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
May 2005 was not compliant with Kent.  The Board remanded the 
instant claim November 2007, in part, in an attempt to obtain 
VCAA notice compliant with Kent.  In April 2008, VCAA notice was 
again provided to the Veteran, and again, this notice was not 
compliant with Kent.  The Board again remanded the instant claim 
for appropriate VCAA notice.  In June 2009, the Veteran 
eventually received Kent compliant notice which indicated the 
criteria for reopening a previously denied claim, and information 
concerning why the claim was previously denied.  Consequently, 
the Board finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate the 
elements required to establish service connection, to include due 
to herbicide exposure, and that were found insufficient in the 
previous denial.  


Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
treatment records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
RO obtained all identified VA outpatient treatment records and 
private treatment records.  However, VA need not conduct an 
examination with respect to the claims of whether new and 
material evidence has been received to reopen previously denied 
claims of entitlement to service connection because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only 
if new and material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed.Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  See 
also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of claim, 
and conduct of VA medical examination, when claimant had not 
presented new and material evidence.)

As for the initial evaluation following the grant of service 
connection for residuals of a stroke, numbness and weakness, 
right lower extremity, Courts have held that, once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As for VA's duty to assist in developing the Veteran's increased 
rating claim, identified VA and non-VA treatment records have 
been obtained.  In this regard, the Veteran testified that at an 
August 2007 Travel Board hearing that he had surgery on his right 
knee at the Trident Surgical Center in the summer of 2006.  In 
the Board's November 2007 remand, the records were noted and the 
remand request was that the Trident Surgical Center records be 
sought and obtained.  In April 2008, the AMC requested that the 
Veteran sign a Release of Information to obtain those records.  
This was not done.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist the 
veteran in developing his claim, rather than a duty on the part 
of VA to develop the entire claim with the veteran performing a 
passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). The 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claims that have not been obtained.  

The Veteran was provided with VA examinations relating to his 
right lower extremity in June 2004 and February 2007.  There is 
no objective evidence indicating that there has been a material 
change in the severity of the Veteran's right lower extremity 
disability since the February 2007 VA examination.  Indeed, as 
will be discussed in detail below, up-to-date outpatient 
treatment records show symptoms of the right lower extremity 
consistent with the findings of the February 2007 examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise adequate 
examination was conducted.  VAOPGCPREC 11-95.  The Board finds 
the above VA examination reports to be thorough and adequate upon 
which to base a decision with regard to the Veteran's claims.  
The VA examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disability under 
the applicable rating criteria.

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim. Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence 

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Veteran filed a claim for service connection for lupus in 
May 2002.   The claim was denied in a September 2002 rating 
decision.  The RO determined that lupus was not incurred in or 
aggravated by service and that there was no medical evidence 
showing that he had a diagnosis of lupus within one year of his 
release from active duty.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
He was notified of the denial in a letter of the same month, and 
did not appeal that decision.  The decision became final.  

The Veteran subsequently filed a May 2005 application to reopen 
the claim for lupus.  He argued that his lupus had its onset in 
service or was a result of his exposure to herbicide exposure.  
The Board points out that the Veteran's new theory of entitlement 
on the basis of secondary service connection does not constitute 
a new claim.  Current case law indicates that a new theory of 
causation for the same disease or injury that was the subject of 
a previously denied claim cannot be the basis of a new claim 
under 38 U.S.C.A. § 7104(b).  See Boggs v. Peake, 520 F.3d 1330, 
1336 (Fed. Cir. 2008).  The Court has held that separate theories 
in support of a claim for benefits for a particular disability 
does not equate to separate claims for benefits for that 
disability.  Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if the 
theories all pertain to the same benefit for the same disability, 
they constitute the same claim.  Robinson v. Mansfield, 21 Vet. 
App. 545, 550 (2008).

Evidence received since the September 2002 denial of service 
connection for lupus includes VA outpatient treatment records, 
private treatment records, and August 2007 Travel Board hearing 
testimony.  

Turning first to the VA outpatient treatment records, the Board 
notes that the VA outpatient treatment records from 2003 to 2009 
show statements on one occasion regarding the Veteran's claimed 
lupus.  In April 2003, a VA outpatient treatment record showed 
that the history indicated that the Veteran had lupus years ago, 
and it was stable at that time.  This evidence is new in that it 
is not evidence that was previously of record.  However, it is 
not material as it does not relate to the origin of the Veteran's 
claimed lupus.  It does not relate to lupus originating in 
service or within one year of service discharge, being caused by 
service, or being the result of his exposure to herbicide agents, 
and does not raise a reasonable possibility of substantiating the 
claim.  

Next, private outpatient treatment records from 2002 were 
associated with the claims folder.  These records are not new and 
material.  These records are duplicative of medical records 
previously considered.  They are unrelated to the Veteran's lupus 
and do not raise a reasonable possibility of substantiating the 
claim.  Therefore, they are not new and material.  

August 2003 and February 2007 VA examinations were performed and 
associated with the claims folder.  These examination reports 
indicated that in August 2003, it was noted that the Veteran had 
a prior history of lupus and in February 2007, the record showed 
that the Veteran was diagnosed with lupus 15 years prior to the 
examination report.  The diagnosis was lupus.  There were no 
opinions related to lupus with either examination.  

This evidence, although new, in that neither examination was 
previously of record, is not material, as it shows only a history 
of lupus, and does not show that the disease was incurred in, 
caused by, or diagnosed within one year of service discharge.  
This evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, this evidence is also not 
both new and material.  

The appellant also provided Travel Board hearing testimony in 
August 2007.  That testimony indicated in pertinent part, that 
while in service, the Veteran noticed the symptoms of lupus with 
bumps, rash, and the loss of his hair.  He testified that it 
remained undiagnosed for a time and he went to the dermatologist 
to get something for his hair loss and was told it was not just 
hair loss, but that he had lupus.  Additionally, he testified 
that no doctor had stated that his lupus had its onset in service 
or was related to herbicide exposure.  He stated that his doctor 
only alluded to the origin of his lupus, gave him treatment, and 
medication for the condition.  The Board has considered the 
Veteran's Travel Board hearing testimony.  This evidence is 
essentially duplicative of his contentions presented all along.  
Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony 
that is cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not new 
evidence).  His hearing testimony is essentially a lay statement 
and lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  As such, the evidence is not new 
and material.

Further, lupus is not a disease that enjoys the presumption of 
service connection due to herbicide exposure.  See 38 C.F.R. 
§ 3.307, 3.309(e).  The Veteran must therefore provide evidence 
that relates his lupus to his presumed in-service exposure to 
herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); 38 C.F.R. § 3.303(d).  While acknowledging the 
Veteran's belief that his lupus is due to herbicide exposure 
while in service, it is well established that as a layperson, the 
Veteran is not considered capable of opining as to the nature or 
etiology of his disability.  Put another way, the Veteran's 
contention that his lupus is due to exposure to Agent Orange 
cannot serve as material evidence.

As the evidence received since the final denial in September 2002 
is not both new and material, the application to reopen the 
previously denied claim must fail.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule is 
not applicable.  

Initial Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155); 38 C.F.R. Part 4.

Where entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an 
initial rating, consideration must be given to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are also 
appropriate in increased- rating claims in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the Veteran. 38 C.F.R. § 4.3 (2009).

A review of the record shows that the Veteran was initially 
granted a 100 percent disability rating for a stroke from July 
15, 2002.  Effective from February 1, 2003, a noncompensable 
rating was assigned.   The notes following 38 C.F.R. § 4.124a, DC 
8007, 8008, and 8009 for embolism, thrombosis, and hemorrhage, 
respectively, of brain vessels provide that following an initial 
rating of 100 percent for six months, the disability shall be 
rated thereafter based on residuals, at a minimum rating of 10 
percent.  The residuals of his stroke right sided weakness of the 
upper right extremity, numbness and weakness of the lower right 
extremity, and decreased facial sensation were separately 
evaluated.  Notably, effective from February 1, 2003, the Veteran 
was assigned a 10 percent rating for numbness and weakness of the 
right lower extremity under DC 8520, paralysis of the sciatic 
nerve.  This was all part of a December 2004 rating decision.  
The Veteran appealed his assigned rating of 10 percent for 
numbness and weakness of the lower right extremity.  By rating 
decision of March 2007, the 10 percent rating was increased to 
20 percent, effective February 2003.  

The Veteran claims that his residuals of a stroke, numbness and 
weakness, right lower extremity are more severe than currently 
evaluated.  He asserts that he has pain, numbness, and weakness.  
He is presently evaluated as 20 percent and he believes that his 
rating should be increased.  

The introductory note to "Diseases of the Peripheral Nerves" 
defines the term "incomplete paralysis" as a degree of lost or 
impaired function substantially less than the type pictured for 
complete paralysis.  When the involvement is wholly sensory, the 
rating should be for the mild or, at most, moderate degree.  
Moreover, the rating schedule provides that neuralgias 
characterized by dull and intermittent pain of a typical 
distribution so as to identify the nerve, is to be rated on the 
same scale with a maximum equal to moderate incomplete paralysis.  
38 C.F.R. § 4.124.

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes will 
be that for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  

According to the applicable rating criteria, evidence of mild 
incomplete paralysis of the sciatic nerve warrants a 10 percent 
rating.  The next higher evaluation of 20 percent requires 
evidence of moderate incomplete paralysis of the sciatic nerve.  
Moderately severe incomplete paralysis warrants a 40 percent 
rating.  Severe, incomplete paralysis of the sciatic nerve, with 
marked muscular atrophy warrants a 50 percent rating.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost, is rated 80 percent 
disabling.   38 C.F.R. § 4.124a, DC 8520.

VA outpatient treatment records showed in February 2004, that the 
Veteran had right sided pain thought to be thalamic secondary to 
an old stroke.  He was placed on medication at his last visit and 
it was noted that the pain/numbness in the right side was reduced 
but not totally gone.  Right lower extremity motor reflexes were 
5/5.  His gait was slightly stiff on the right with normal heel 
and toe walking.  

In June 2004, the Veteran underwent a VA neurological 
examination.  It was noted he had a stroke in 2002 that was 
confirmed by a MRI with a focal area of acute infarction within 
the lateral nuclei of the left thalamus.  He had numbness and 
tingling of the entire right side which included the leg, flank, 
and buttock area which was not a complete numbness but a 
decreased sensation of light touch and proprioception as if the 
areas had gone to "sleep."  He also had difficulty with 
proprioception of his right foot and leg, but had learned to be 
careful with his walking and therefore walked with an essentially 
normal gait without significant trips or falls.  He occasionally 
had a burning sensation in his right leg and foot while lying 
down.  Physical examination of the right lower extremity 
demonstrated generalized very slight decrease in muscular 
strength relative to corresponding muscular strength on the left 
side.  He had very faint light touch to sensation, perception as 
well as decreased but present discrimination between sharp and 
dull sensory response.  The diagnosis was cerebrovascular 
accident in July 2002 with subsequent relative decrease in 
sensory perception and muscular strength in both extremities on 
the right side of his body.  Normal posture and gait, with no 
assistive devices.  

The Veteran underwent a VA examination in February 2007.  He had 
a left thalamic stroke in 2002 which affected the right side of 
his body.  He continued to have numbness and weakness of the 
right side with fluid build-up in the right knee and ankle.  He 
was unable to lie down on his right side.   He used a cane for 
ambulation.  He was unable to perform yard work and unable to 
drive.  Physical examination revealed strength in the right leg 
of 5-/5.  Reflexes in the right brachial, knee, and ankle were 
2+.  Sensation was decreased on his entire right side of the 
body.  He had right knee crepitus.  He was able to establish 
flexion of the right knee to 140 degrees with pain.  He was able 
to internally rotate his right hip to 40 degrees with pain.  He 
was able to adduct his right hip to 25 degrees with pain.  He was 
able to abduct his right hip to 45 degrees with pain.  None of 
the joints had additional limitations by pain, fatigue, weakness, 
or lack of endurance following repetitive use.  The pertinent 
impression was mild osteoarthritic changes of the right hip and 
unremarkable right knee radiographs.  

The Veteran testified at a Travel Board hearing in August 2007.  
He stated that his right lower extremity felt numb down the right 
lower side.  He stated that he had limited mobility, and it felt 
like tingling and numbness, like when a leg fell asleep.  He had 
stiffness in the right knee up to his hip.  The Veteran testified 
that he had surgery performed by Trident Surgical Center in 2006.  
He also testified that he could walk a block, or a block and a 
half.  

VA outpatient treatment records from August 2004 to February 2010 
were associated with the claims folder.  In August 2004, there 
was right-sided sensory deficits/thalamic pain.  Right lower 
extremity strength was 4+/5.  Pain and vibration sense was 
impaired.  In September 2004, he was seen for right leg pain and 
discomfort.  In January 2005, he was seen in the neurology clinic 
for follow-up.  He had right-sided numbness.  His gait was 
normal.  He had dull sensation.  In November 2005, he was seen 
for right-sided weakness and decreased sensation.  In December 
2005, he had right knee pain and swelling.  He also underwent 
joint aspiration of the right knee.  In January 2008, he 
complained of mild right-sided weakness and numbness with "bee 
sting sensation."  Sensory examination revealed right lower 
extremity decreased sensation to light touch with 6/10 pain.  In 
March 2008, he had bilateral ankle and leg pain of two months 
duration.  In May 2008, he had right lower leg and ankle edema.  
In July 2008, he had a pain assessment of 5/8 of the right ankle 
and knee.  In January 2009, he had right-sided stiffness and pain 
up to the mid calf.  Persistent numbness was noted.  His gait was 
unsteady overall.  In February 2010, complaints of right knee and 
ankle pain were made.  

The above evidence shows that the Veteran's right lower extremity 
disability (residuals of a stroke) are primarily sensory in 
nature.  Such would necessitate the assignment of a 20 percent 
rating (moderate incomplete paralysis) as per 38 C.F.R. § 4.124.  
However, the record also shows that the Veteran experiences 
problems with edema that has resulted in aspiration of the right 
knee, mild weakness of the right lower extremity, some limitation 
of motion of the right hip, and a disturbed gait.  Thus, while it 
is not entirely clear as to whether these symptoms are related to 
the residuals of the Veteran's stroke or some other disease 
process, resolving doubt in his favor, the Board finds that the 
totality of evidence established that he experiences moderately 
severe symptoms of the sciatic nerve.  The criteria for a higher 
(40 percent) rating have been met.  

However, there is no evidence to support the assignment of a 
rating in excess of 40 percent.  The record is completely devoid 
of any evidence of the Veteran experiencing severe incomplete 
paralysis of the sciatic nerve with muscular atrophy.  There is 
also no evidence of complete paralysis of the sciatic nerve, 
which requires no active movement possible of muscles below the 
knee and flexion of knee weakened or (very rarely) lost.

The Board has also considered the Veteran's statements that his 
right lower extremity disability was worse.  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his right 
lower extremity disability, according to the appropriate 
diagnostic codes.  

Such competent evidence concerning the nature and extent of the 
Veteran's right lower extremity disability has been provided by 
the medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings address the criteria 
under which the disability is evaluated.  Moreover, given the 
disparity between his complaints and the objective findings on 
examination and medical record, the Board does not find the 
Veteran to be credible.  See Dalton v. Nicholson, 21 Vet. App. 
23, 38 (2007) (as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of the veteran, and the veteran's demeanor when testifying at a 
hearing).  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeal is denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeal period, there is no 
evidence of hospitalization as a result of his aforementioned 
right lower extremity weakness and numbness disability and no 
documentation that the disability specifically affects his 
ability to be gainfully employed.  The Veteran stated in the 
record that his left and right lower extremity disabilities kept 
him from being gainfully employed.  He is however, still employed 
as a pastor, although he states that he worked only 20 hours per 
week at that employment.  Neither the Veteran nor the medical 
evidence specifically attributes this ability to be employed 
solely to his right lower extremity disability.  

Moreover, the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted for 
his claimed right lower extremity disability increased rating.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for service connection for lupus, to include as 
secondary to herbicide exposure is denied.

An initial rating of 40 percent for residuals of a stroke, 
numbness and weakness, right lower extremity is granted, subject 
to the provision governing the award of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


